Case: 1:19-cr-00387-DAP Doc #: 46 Filed: 04/17/20 1 of 3. PageID #: 195




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


UNITED STATES OF AMERICA,                        )   CASE NO. 1:19 CR 387
                                                 )
               Plaintiff,                        )   JUDGE DAN AARON POLSTER
                                                 )
       vs.                                       )   OPINION AND ORDER
                                                 )
JAMES JACKSON,                                   )
                                                 )
               Defendant.                        )



       Before the Court is the Motion for Order of Pretrial Release with Conditions and/or

Motion for Detention Hearing. Doc #: 44. For the following reasons, the Motion is DENIED.

                                        BACKGROUND

       On July 31, 2019, a federal grand jury returned a four-count Superseding Indictment

against James Jackson, Demario Horton, and Alonda Bryant. Doc #: 19. Jackson is charged in

the first three counts with Hobbs Act Robbery in violation of 18 U.S.C. 1951(a) and 2; Felon in

Possession of a Firearm in violation of 18 U.S.C. § 922(G); and Using or Carrying and

Brandishing a Firearm During and in Relation to a Crime of Violence in violation of 18 U.S.C. §

924(c), which carries a mandatory minimum of seven years’ imprisonment consecutive to any

sentence imposed on the other counts.

       On July 3, 2019, following his arrest in Lorain County, Jackson waived his right to a

detention hearing and consented to detention pending trial. Doc #: 15. In so doing, he also

waived his right to appeal the Magistrate Judge’s order of detention. Id. His trial is scheduled to
Case: 1:19-cr-00387-DAP Doc #: 46 Filed: 04/17/20 2 of 3. PageID #: 196



begin on August 17, 2020. Doc #: 43. Jackson now asks the Court for pretrial release or, in the

alternative, a detention hearing. Doc #: 44.

                                             ANALYSIS

       There are several reasons for denying Jackson’s request. First, at his arraignment,

Jackson, having been advised of the nature of the charges against him and under the advice of

counsel, expressly waived his right to a detention hearing, consented to being held without bail

pursuant to 18 U.S.C. § 3142, and knowingly and voluntarily waived whatever rights he had to

appeal his detention. Doc #: 15.

       Second, even if the Court were to consider Jackson’s motion, a detention hearing may be

reopened only after a “judicial officer finds that information exists that was not known to the

movant at the time of the hearing and that has a material bearing on the issue whether there are

conditions of release that will reasonably assure the appearance of such person as required and

the safety of any other person and the community.” 18 U.S.C. § 3142(f). Here, the only change

in circumstances that Jackson identifies is the COVID-19 pandemic. Jackson states that he

suffers from high blood pressure, a condition that has been shown correlates to bad reactions to

the virus. He also seeks to assist his fiance in caring for and protecting their four children, who

have a variety of medical problems including asthma, lead poisoning and compromised immune

systems. However, Jackson does not assert that anyone at NEOCC, where he is housed, has

COVID-19, and the record shows that the U.S. Marshals have put into place detailed measures to

prevent the virus from entering NEOCC and preventing the spread of the virus should it in fact

enter the facility. See Doc #: 45 at 8-13.




                                                -2-
Case: 1:19-cr-00387-DAP Doc #: 46 Filed: 04/17/20 3 of 3. PageID #: 197



       Finally, even if COVID-19 enters NEOCC, the Court would not likely permit Jackson’s

release. Prior to the circumstances leading to his current detention occurred, Jackson had an

extensive background rife with criminal charges and convictions including, among other things,

other robberies with firearm specifications, multiple thefts, assaults, drugs and domestic

violence, placing him squarely in Criminal History Category IV. Doc #: 38. Moreover, Jackson

is alleged to have committed the instant offenses while under criminal justice sentences for

possession of cocaine and two thefts. Id. Accordingly, the Court is not at all confident that if

released with conditions, Jackson will not pose a danger to the community. 18 U.S.C § 3142(g).

                                         CONCLUSION

       For the foregoing reasons, the Court hereby DENIES the pending Motion, Doc #: 44.

       IT IS SO ORDERED.



                                                 /s/ Dan A. Polster April 17, 2020
                                             Dan Aaron Polster
                                             United States District Judge




                                                -3-
